Citation Nr: 0602322	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-23 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for pulmonary fibrosis claimed to have 
resulted from Department of Veterans Affairs medical 
treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel





INTRODUCTION

The veteran had active military service from July 1936 to May 
1937, and from November 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The Board remanded the case in June 2004 
for further development.

The Board notes that the veteran's appeal has been advanced 
on the Board's docket by reason of his advanced age.  See 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 38 C.F.R. 
§ 20.900(c) (2005). 


FINDINGS OF FACT

1.  The veteran developed pulmonary fibrosis as a result of 
Amiodarone therapy prescribed by VA physicians for his 
nonservice-connected atrial fibrillation.

2.  The veteran's development of pulmonary fibrosis as a 
result of the prescription of Amiodarone was an event that 
was reasonably foreseeable.

3.  The veteran's development of pulmonary fibrosis as a 
result of VA prescribed Amiodarone was not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the veteran's medical treatment.

4.  There is no competent evidence suggesting that the 
development of pulmonary fibrosis was not timely recognized, 
or that the veteran's Amiodarone use was improperly 
monitored.



CONCLUSION OF LAW

The requirements for compensation pursuant to 38 U.S.C.A. § 
1151 for pulmonary fibrosis claimed to have resulted from VA 
medical treatment have not been met.  38 U.S.C.A. §§ 1151, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the veteran of the information and evidence needed 
to substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a 
duty to notify the veteran that he should submit all 
pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in June 2004, 
amongst other documents, fulfilled the requirements set forth 
under 38 U.S.C.A. § 5103(a), to include any duty to inform 
the veteran to submit all pertinent evidence in his 
possession.  The Board notes that new regulations were 
promulgated to implement the provisions of 38 U.S.C.A. § 1151 
for those claims filed on or after October 1, 1997.  The RO 
advised the veteran of the new regulations in the September 
2005 supplemental statement of the case.

Finally, the Board finds that VA has secured all available 
pertinent evidence for which he authorized VA to obtain.

The record reflects that the veteran has not attended a VA 
examination in connection with his claim.  The Board remanded 
this case in June 2004 to afford him a VA examination 
addressing whether any pulmonary fibrosis resulting from his 
VA-prescribed Amiodarone was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA, or an event not 
reasonably foreseeable.  He was advised in February 2005 that 
a VA examination would be scheduled, and that failure to 
report for the examination without good cause would result in 
VA deciding his claim based on the evidence of record, with 
denial of the claim a possibility.  He was also advised in 
February 2005 that his VA examination was scheduled for April 
2005, at which time he was notified of the time, date and 
location of the examination.  Both correspondences were sent 
to his last address of record, and neither was returned as 
undeliverable.  He thereafter failed, without explanation, to 
report for his April 2005 VA examination.  He was notified of 
his failure to report in the September 2005 supplemental 
statement of the case.  He has not provided any explanation 
for his failure to report.

In December 2005, the veteran's representative speculated 
that the appellant might not have been able to report on 
account of his advanced age.  The representative did not 
suggest that he knew this to be true, and as already noted, 
the veteran has not articulated a reason for his failure to 
report.  The Board notes that VA treatment records on file 
from the Syracuse VA Medical Center (the same facility 
scheduled to conduct the April 2005 VA examination) show that 
he presented for a routine appointment within days of the 
scheduled examination, without any suggestion of recent 
incapacitation.  Subsequent records from the Syracuse 
facility show that he regularly attends his clinic 
appointments.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist is not a one-way 
street, and an appellant must do more than passively wait for 
assistance when he has information essential to his claim.  
Wood v. Derwinski, 1 Vet. App. 190 (1990).  Inasmuch as the 
veteran has failed, without any explanation, to appear for 
the VA examination scheduled in connection with the Board's 
June 2004 remand, the Board concludes that VA's duty to 
assist him in obtaining a medical opinion in connection with 
his claim has been fulfilled.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the Agency of Original 
Jurisdiction on a claim for VA benefits, even if the claim 
and initial unfavorable adjudication occurred prior to the 
effective date of the VCAA.

In this case, the veteran did not receive complete VCAA 
notice prior to the November 2002 rating decision from which 
this appeal originates.  The June 2004 correspondence, 
however, provided him with the notice to which he is entitled 
under 38 U.S.C.A. § 5103(a).  In addition, the November 2002 
rating decision and May 2003 statement of the case informed 
him of the elements of his claim, and explained why the 
criteria for recognition of entitlement to VA compensation 
benefits pursuant to 38 U.S.C.A. § 1151 were not met.
 
At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with full VCAA notice prior to 
the November 2002 adjudication did not affect the essential 
fairness of the adjudication.  The prior adjudication was not 
prejudicial to the appellant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The veteran has neither alleged nor shown prejudice 
from any error in the timing or content of the VCAA notices.  
Given the specificity of the VCAA notices, as well as the 
time afforded the appellant following the notices to respond, 
the Board finds that any error in the timing of the notices 
is harmless.

Factual background

Historically, VA treatment records for 1990 to September 2005 
show that while recovering from gastric surgery in April 
1992, the veteran experienced two episodes of asymptomatic 
atrial fibrillation.  In December 1993, he presented with X-
ray evidence of chronic obstructive pulmonary disease (COPD), 
and in March 1994 suffered a Chlorox-related inhalation 
injury.

The records show that he developed atrial fibrillation at 
some point in 1999, for which he was placed on Amiodarone for 
heart rate control; he was also placed on Coumadin.  After 
failing a cardioversion, he was scheduled for a second 
cardioversion in April 2000, but his atrial fibrillation 
spontaneously resolved.  His treating physicians decided to 
discontinue his use of Coumadin in May 2000, but to continue 
his use of Amiodarone at a lower dosage.  

The records show that in July 2000, he presented with a 
persistent cough, which in August 2000 was diagnosed as left 
lower lobe pneumonia.  

An October 2000 entry indicates that chest X-ray studies 
showed a persistent patchy opacity in the left lower lung 
zone thought to represent pneumonia.  A November 2000 
cardiology entry noted the recent history of pneumonia.  
Examination of the lungs showed that his breath sounds were 
clear, and he was continued on Amiodarone.  

A December 2000 entry indicates that the veteran complained 
of chest congestion, and had X-ray evidence of some 
peripheral pulmonary fibrosis and lymph nodes; he was noted 
to be using a low dose of Amiodarone with periodic follow ups 
for atrial fibrillation.  

Chest X-ray studies in June 2001 showed no acute pulmonary 
infiltrate, but did show COPD, scarring, and atelectasis in 
the lungs.  The records show that around July 2001, the 
veteran began to develop fatigue and dyspnea on exertion, and 
was noted to have X-ray evidence of lung infiltrates.  An 
August 2001 entry notes that Amiodarone is a known 
precipitant for pulmonary fibrosis.  

The records show that the veteran was thereafter hospitalized 
in September 2001 for fatigue, fever and shortness of breath 
believed likely due to Amiodarone toxicity, although other 
lung disorders were considered.  A lung biopsy revealed 
interstitial inflammation believed related to Amiodarone use.  
Amiodarone was discontinued, and he was placed on steroids 
and Coumadin with noted improvement.  Chest X-ray studies 
showed pulmonary fibrosis with questionable bibasilar 
infiltrate, and superimposed pneumonia was suspected.  

In October 2001, a computed axial tomography scan revealed a 
moderately severe interstitial abnormality considered 
slightly increased since September 2001, as well as linear 
atelectasis.  A December 2001 entry notes that the veteran no 
longer used Amiodarone, and recorded his assertion that he 
was never monitored while on the drug.  The clinician 
diagnosed pulmonary fibrosis/toxicity related to Amiodarone.  

A chest X-ray study in January 2002 demonstrated significant 
improvement, with an improving interstitial infiltrate 
pattern consistent with resolving lung toxicity versus 
diffuse pneumonia or an atypical pulmonary edema.  Several 
subsequent entries document his treating physicians' belief 
that the pulmonary fibrosis was Amiodarone-induced, and later 
entries record Amiodarone as a drug to which the veteran is 
allergic.  

An April 2003 entry explains that Amiodarone pulmonary 
toxicity is a well-known complication of therapy.  The 
records show that following the cessation of Amiodarone 
therapy, the veteran again experienced atrial fibrillation.  
The records also show that his pulmonary fibrosis gradually 
improved and was considered stable.  

A July 2004 entry indicates that he no longer used steroids, 
could perform most activities of daily living without 
compromise, and had normal pulmonary function testing 
results.  

A September 2004 entry indicates that a recent diagnostic 
study showed improvement in the pulmonary fibrosis, with 
stable lymphadenopathy.  The veteran denied shortness of 
breath and reported that he was active; he was advised to 
follow up with the pulmonary clinic on an as-needed basis.  

In statements on file, the veteran argues that the Amiodarone 
he was prescribed by VA led to pulmonary fibrosis and the 
need for inhalers and steroids.  He indicates that he is no 
longer able to work on account of the impairment occasioned 
by Amiodarone use.  He contends that a VA physician admitted 
that the prescription of Amiodarone in his case was 
negligent.

Analysis

Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in 
relevant part as follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of [38 U.S.C.] 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were 
service[]connected.  For purposes of this section, a 
disability or death is a qualifying additional 
disability or qualifying death if the disability or 
death was not the result of the veteran's willful 
misconduct and-- 

(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of [38 U.S.C.], and the proximate cause 
of the disability or death was-- 

(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or 

(B) an event not reasonably foreseeable...
 
For claims received by VA on or after October 1, 1997, to 
determine whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the 
beginning of the medical treatment upon which the claim is 
based to the veteran's condition after such treatment has 
stopped.  38 C.F.R. § 3.361(b).
 
To establish that VA treatment caused additional disability, 
the evidence must show that the medical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received treatment and that the veteran has an 
additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).
 
The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
treatment proximately caused a veteran's additional 
disability, it must be shown that the medical treatment 
caused the veteran's additional disability; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).
 
Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The record reflects that while the veteran had X-ray evidence 
of COPD prior to his first use of Amiodarone, he did not 
develop pulmonary fibrosis until after he began using 
Amiodarone.  The treatment records show that treating 
physicians generally agree that the veteran's pulmonary 
fibrosis developed from the use of Amiodarone over a period 
of approximately 18 months.  Resolving reasonable doubt in 
the veteran's favor, the Board finds that his pulmonary 
fibrosis resulted from the use of Amiodarone prescribed by VA 
physicians.
 
However, even conceding that the use of VA-prescribed 
Amiodarone led to the development of pulmonary fibrosis, 
there is no evidence, other than the statements of the 
veteran himself, suggesting in any way that the proximate 
cause of the pulmonary fibrosis was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in prescribing or monitoring the 
use of the Amiodarone.  Nor is there any evidence suggesting 
that the proximate cause of the pulmonary fibrosis was an 
event not reasonably foreseeable.  Indeed, his treating 
physicians indicate that the opposite is true, namely that 
Amiodarone toxicity is a well-known precipitant of pulmonary 
fibrosis.

Although his treating physicians generally agree that the use 
of Amiodarone led to the development of pulmonary fibrosis, 
none of the medical records contains an opinion suggesting 
that the prescribing of Amiodarone in the veteran's case 
reflected carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault.  The record 
shows that Amiodarone was prescribed to control atrial 
fibrillation.  The evidence shows that the veteran, in fact, 
did not experience atrial fibrillation while using the drug.  
He did show evidence of atrial fibrillation once Amiodarone 
was discontinued.  Nor does the veteran contend that informed 
consent was not given for his course of treatment for atrial 
fibrillation.  

Additionally, the records do not contain an opinion 
supporting the assertion that the veteran was improperly 
monitored while using Amiodarone.  The veteran never reported 
an allergy to the drug, and there is no indication that 
physicians were aware of any intolerance to the drug until 
August 2001.  

When the veteran developed respiratory distress in 2000, his 
cardiology clinicians evaluated his lungs but determined that 
he could continue with Amiodarone; his respiratory complaints 
were found to represent pneumonia.  By December 2000, no 
infiltrates were present on diagnostic studies.  When his 
respiratory condition worsened in July 2001, he was evaluated 
in short order for possible Amiodarone toxicity, and removed 
from the drug by September 2001.  His condition thereafter 
improved and stabilized.

In essence, the above medical evidence shows that the veteran 
grew to a point where he was unable to tolerate Amiodarone, 
with the result that he eventually developed pulmonary 
fibrosis.  The medical evidence does not suggest, however, 
that the prescribing of Amiodarone or the failure to 
discontinue the drug prior to September 2001 reflected 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.

The only evidence in support of the claim of negligence are 
the statements of the veteran himself.  However, there is no 
indication that he is qualified through education, training, 
or experience to offer medical diagnoses, statements or 
opinions.   See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a).  While he contends that a VA 
physician admitted that the prescribing of Amiodarone was 
negligent, the veteran's account of what the physician 
purportedly told him, filtered as it is through the 
sensibilities of a layperson, does not constitute competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).

The Board again notes that the veteran failed, without 
explanation, to report for an April 2005 VA examination 
scheduled pursuant to the June 2004 remand for the purpose of 
providing a medical opinion addressing any fault in the 
prescribing or monitoring of the Amiodarone.  His failure to 
cooperate in attending the examination unfortunately has left 
the record devoid of any competent opinion addressing whether 
his development of pulmonary fibrosis was due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.  
Given his failure to cooperate, the Board can only adjudicate 
his claim based on the evidence of record.  38 C.F.R. 
§ 3.655(b) (2005).

As there is no competent opinion suggesting that pulmonary 
fibrosis was proximately due to an event not reasonably 
foreseeable, or to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the medical treatment through the 
prescription of Amiodarone or in monitoring his condition, 
the Board concludes that the preponderance of the evidence is 
against the claim.  Entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 is therefore denied.

ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for pulmonary fibrosis claimed to have 
resulted from Department of Veterans Affairs medical 
treatment is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


